DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 27, line 1 previously read “control unit of claim 28”.  This now recites –control unit of claim 26--.

Regarding claim 28, line 1 previously read “control unit of claim 28”.  This now recites –control unit of claim 26--.

Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a method for operating a drive train of a vehicle having a clutch assembly, wherein the clutch assembly is actuatable via an actuating device for switchable transmission of a torque; wherein the actuating device is settable via a position of a drive unit of the actuating device; wherein the method comprises: a) determining that a first torque request to the clutch assembly is constant within at least one interval of at most 100 milliseconds or has a maximum torque deviation of at most 100 newton meters within the at least one interval; b) determining that a first position of the drive unit is constant within the at least one interval or has a maximum position deviation that corresponds to the maximum torque deviation; c) controlling the drive unit with a dither function, wherein the position of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9732719 B2 - Cold temperature engine start strategies: This reference discloses a control scheme of a clutch that utilizes a dither function as claimed in the instant application but does not disclose the claimed interval or the maximum torque deviation.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951.  The examiner can normally be reached on Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK D KNIGHT/Primary Examiner, Art Unit 3659